ICJ_159_NuclearDisarmament_MHL_PAK_2016-10-05_JUD_01_PO_10_EN.txt. 743




            SEPARATE OPINION OF JUDGE SEBUTINDE



   Object and purpose of the United Nations Charter — Maintenance of
international peace and security — Role of the Court in the peaceful settlement of
disputes — The Court’s compulsory jurisdiction derives from the optional clause
declarations pursuant to Article 36, paragraph 2, of the Court’s Statute and not
from the existence of a dispute — The existence of a dispute is merely the
precondition for the exercise of that jurisdiction — Article 38 of the Statute of the
Court — The objective determination of the existence of a dispute is the prerogative
of the Court and is a matter of substance, not of form or procedure — Conduct of
the Parties is relevant evidence — The new legal prerequisite of “awareness by the
Respondent that its views were positively opposed” is formalistic and alien to the
Court’s jurisprudence.



                                 Introduction

   1. I have voted against the operative paragraph of the Judgment
because I am unable to agree with the decision of the Court upholding the
ﬁrst preliminary objection of Pakistan, as well as the underlying reason-
ing. In my view, the majority of the Court has unjustiﬁably departed from
the ﬂexible and discretionary approach that it has hitherto consistently
adopted in determining the existence of a dispute, choosing instead, to
introduce a new rigorous and formalistic test of “awareness” that raises
the evidentiary threshold and that is bound to present the Court
with diﬃculties in future. Furthermore, given the importance of the
subject-matter of this case not only to the Parties involved but to the inter-
national community as a whole, I ﬁnd it regrettable that the Court
has opted to adopt an inﬂexible approach that has resulted in summarily
disposing of this case at this early stage. I explain my views in more detail
in this separate opinion.


                    Responsibility for the Maintenance
                   of International Peace and Security

  2. If there is one lesson that the international community learnt from
the human catastrophes that were the First and Second World Wars, it
was the need for a concerted, global eﬀort
      “[t]o save succeeding generations from the scourge of war, which
      twice in our lifetime has brought untold sorrow to mankind, and to
      reaﬃrm faith in fundamental human rights, in the dignity and worth

195

744       nuclear arms and disarmament (sep. op. sebutinde)

      of the human person, in the equal rights of men and women and of
      nations large and small, and to establish conditions under which jus-
      tice and respect for the obligations arising from treaties and other
      sources of international law can be maintained . . .” 1.

 3. It is also important to recollect the purpose for which the United
Nations was created, namely,
      “to maintain international peace and security, and to that end: to take
      eﬀective collective measures for the prevention and removal of threats
      to peace, and for the suppression of acts of aggression or other
      breaches of the peace, and to bring about by peaceful means, and in
      conformity with the principles of justice and international law, adjust-
      ment or settlement of international disputes or situations which might
      lead to a breach of the peace” 2.
Under the Charter, although the primary responsibility for the mainte-
nance of international peace and security lies with the Security Council 3,
and to a lesser extent, the General Assembly 4, the International Court of
Justice, as the principal judicial organ of the United Nations 5 does con-
tribute to the maintenance of international peace and security through its
judicial settlement of such inter-State disputes as are referred to it for
adjudication 6 and through the exercise of its advisory role in accordance
with the Charter and the Statute of the Court 7. Today there is no greater
threat to international peace and security, or indeed to humanity, than
the threat or prospect of a nuclear war.


                    The NPT and Nuclear Disarmament

  4. It may also be useful to brieﬂy recall the historical background to
the present case. The Treaty on the Non-Proliferation of Nuclear Weap-
ons (NPT) which entered into force in 1970 8 and whose objectives are, to
prevent the spread of nuclear weapons and weapons technology; to pro-
mote co-operation in the peaceful use of nuclear energy and to further the
goal of achieving nuclear disarmament, currently has 191 States parties

   1 United Nations, Charter of the United Nations, 24 October 1945, 1 UNTS XVI,

preamble (hereinafter the “UN Charter”).
   2 UN Charter, Art. 1.
   3 Ibid., Art. 24 (1).
   4 Ibid., Art. 11.
   5 Ibid., Art. 92.
   6 United Nations, Statute of the International Court of Justice, 18 April 1946 (here-

inafter the “Statute”), Art. 38.
   7 UN Charter, Art. 96 and Statute, Arts. 65-68.
   8 Treaty on the Non-Proliferation of Nuclear Weapons, 729 UNTS 161, opened for

signature at London, Moscow and Washington on 1 July 1968 and entered into force
5 March 1970.

196

745        nuclear arms and disarmament (sep. op. sebutinde)

including the Republic of the Marshall Islands (RMI) 9. Pakistan has nei-
ther signed nor ratiﬁed the NPT (Judgment, para. 17). However, contrary
to the NPT objectives, State practice demonstrates that for the past nearly
70 years, some States have continued to manufacture, acquire, upgrade,
test and/or deploy nuclear weapons and that a threat of possible use is
inherent in such deployment. Furthermore, State practice demonstrates
that far from proscribing the threat or use of nuclear weapons in all
circumstances, the international community has, by treaty and through
the United Nations Security Council, recognized in eﬀect that in certain
circumstances the use or threat of use of nuclear weapons may even be
justiﬁed.
   5. In December 1994 the United Nations General Assembly sought an
advisory opinion from the Court regarding the legality of the threat or
use of nuclear weapons 10. The question posed by the General Assembly
was quite simply “Is the threat or use of nuclear weapons in any circum-
stance permitted under international law?” In response, the Court consid-
ered that it was being asked “to determine the legality or illegality of the
threat or use of nuclear weapons” 11. After taking into account the body
of international law (including Article 2, paragraph 4, and Article 51 of
the United Nations Charter) as well as the views of a vast number of
States that ﬁled their written submissions before the Court, the Court
opined that:
— there is no speciﬁc authorization of the threat or use of nuclear weap-
  ons in either customary or conventional international law 12;

— there is no comprehensive and universal prohibition of the threat or
  use of nuclear weapons as such, in either customary or conventional
  international law 13;
— a threat or use of nuclear weapons that was contrary to Article 2,
  paragraph 4, or that failed to meet all the requirements of Article 51
  of the United Nations Charter; or that is incompatible with the prin-
  ciples and rules of international humanitarian law applicable in armed
  conﬂict or that is incompatible with treaties speciﬁcally dealing with
  nuclear weapons, is illegal 14.


   9 The Republic of the Marshall Islands (RMI) acceded to the NPT on 30 January 1995.

See United Nations Oﬃce of Disarmament Aﬀairs, Marshall Islands: Accession to Treaty
on the Non-Proliferation of Nuclear Weapons, available at: http://disarmament.un.org/
treaties/a/npt/marshallislands/acc/washington.
   10 UN General Assembly resolution A/RES/49/75 K, 15 December 1994, Request for

an advisory opinion from the International Court of Justice on the legality of the threat or
use of nuclear weapons.
   11 Legality of the Threat or Use of Nuclear Weapons, Advisory Opinion, I.C.J. Reports

1996 (I), p. 238, para. 20.
   12 Ibid., p. 266, para. 105 (2) A.
   13 Ibid., para. 105 (2) B.
   14 Ibid., para. 105 (2) C and D.



197

746        nuclear arms and disarmament (sep. op. sebutinde)

  6. However, the Court did make one exception to its ﬁndings (albeit in
an evenly divided manner) 15 when it opined that:

       “in view of the current state of international law, and of the elements
       of fact at its disposal, the Court cannot conclude deﬁnitively whether
       the threat or use of nuclear weapons would be lawful or unlawful in
       an extreme circumstance of self-defence, in which the very survival of
       a State would be at stake” 16.
   7. Finally, although this does not appear to have been in direct answer
to the question posed by the General Assembly, the Court went an extra
mile in what, in my view, is the real contribution of the Court to world
peace and security as far as the question of nuclear weapons is concerned.
It stated in paragraphs 98 to 100 of the Advisory Opinion, as follows:

          “Given the eminently diﬃcult issues that arise in applying the
       law on the use of force and above all the law applicable in armed
       conﬂict to nuclear weapons, the Court considers that it now needs to
       examine one further aspect of the question before it, seen in a broader
       context.
          In the long run, international law, and with it the stability of the
       international order which it is intended to govern, are bound to suﬀer
       from the continuing diﬀerence of views with regard to the legal status
       of weapons as deadly as nuclear weapons. It is consequently impor-
       tant to put an end to this state of aﬀairs: the long-promised complete
       nuclear disarmament appears to be the most appropriate means of
       achieving that result.
          In these circumstances, the Court appreciates the full importance of
       the recognition by Article VI of the Treaty on the Non-Proliferation
       of Nuclear Weapons of an obligation to negotiate in good faith a
       nuclear disarmament... The legal import of that obligation goes beyond
       that of a mere obligation of conduct; the obligation involved here is
       an obligation to achieve a precise result — nuclear disarmament in all
       its aspects — by adopting a particular course of conduct, namely, the
       pursuit of negotiations on the matter in good faith.
          This twofold obligation to pursue and to conclude negotiations
       formally concerns the 182 States parties to the [NPT], or, in other
       words, the vast majority of the international community . . . Indeed,
       any realistic search for general and complete disarmament, especially
       nuclear disarmament, necessitates the co-operation of all States.”
       (Legality of the Threat or Use of Nuclear Weapons, Advisory Opinion,
       I.C.J. Reports 1996 (I), pp. 263-264, paras. 98-100.)

  15 By seven to seven votes with the President having to use his casting vote.
  16 Legality of the Threat or Use of Nuclear Weapons, Advisory Opinion, I.C.J.
Reports 1996 (I), p. 266, para. 105 (2) E.

198

747        nuclear arms and disarmament (sep. op. sebutinde)

   8. The Court then unanimously opined in the operative clause that,
“There exists an obligation to pursue in good faith and to bring to a con-
clusion negotiations leading to nuclear disarmament in all its aspects
under strict and eﬀective international control.” 17 The Advisory Opinion
of the Court, although not legally binding, was well received by the vast
majority of NPT States parties, although it was less welcome by those
nuclear-weapon States that were of the view that the Court had
over-stepped its judicial function by rendering this opinion. In Decem-
ber 1996, the General Assembly passed a resolution endorsing the conclu-
sion of the Court relating to the existence of “an obligation to pursue in
good faith and to bring to a conclusion, negotiations leading to disarma-
ment in all its aspects under strict and eﬀective international control”
and calling upon all States to immediately commence multilateral
negotiations leading to a nuclear weapons convention prohibiting “the
development, production, testing, deployment, stockpiling, threat or
use of nuclear weapons” and providing for their elimination 18.


   9. Regrettably, since the adoption of the Court’s Advisory Opinion
20 years ago, the international community has made little progress
towards nuclear disarmament and even the prospect of negotiations on
the conclusion of a nuclear weapons convention, seems illusory. It is in
this context that, on 24 April 2014, the RMI ﬁled an Application against
nine respondent States (United States, Russia, United Kingdom, France,
China, India, Pakistan, Israel and North Korea) which the Applicant
maintains currently possess nuclear weapons, alleging a failure by the
respondent States to fulﬁl obligations concerning negotiations relating to
the cessation of the nuclear arms race at an early date and to nuclear
disarmament. Of the nine respondent States, only Pakistan, India and the
United Kingdom (UK) formally responded to the RMI Application, each
of the three States having previously ﬁled declarations pursuant to Arti-
cle 36, paragraph 2, of the Statute of the Court recognizing the compul-
sory jurisdiction of the Court (Judgment, para. 21).



   17 I.C.J. Reports 1996 (I), p. 267, para. 105 (2) F.
   18 UN General Assembly resolution A/RES/51/45 M, 10 December 1996, Advi-
sory Opinion of the International Court of Justice on the legality of the threat or use of
nuclear weapons. The General Assembly has been adopting an almost identical resolution
every year, since the handing down of the Nuclear Weapons Advisory Opinion. See UN
General Assembly resolutions 52/38 O of 9 December 1997; 53/77 W of 4 December 1998;
54/54 Q of 1 December 1999; 55/33 X of 20 November 2000; 56/24 S of 29 November
2001; 57/85 of 22 November 2002; 58/46 of 8 December 2003; 59/83 of 3 December
2004; 60/76 of 8 December 2005; 61/83 of 6 December 2006; 62/39 of 5 December 2007;
63/49 of 2 December 2008; 64/55 of 2 December 2009; 65/76 of 8 December 2010; 66/46
of 2 December 2011; 67/33 of 3 December 2012; 68/42 of 5 December 2013; 69/43 of
2 December 2014; 70/56 of 7 December 2015.

199

748       nuclear arms and disarmament (sep. op. sebutinde)

       The Threshold for Determining the Existence of a Dispute
                and the New Criterion of “Awareness”

   10. The RMI bases the jurisdiction of the Court on its optional clause
declaration pursuant to Article 36, paragraph 2, of the Statute of the
Court dated 15 March 2013 and deposited on 24 April 2013 19, and Paki-
stan’s optional clause declaration made on 12 September 1960 and depos-
ited on 13 September 1960 20 (Judgment, para. 1), which declarations the
RMI claims are “without pertinent reservation” 21. However, Pakistan
raised a number of preliminary objections against the Court’s jurisdic-
tion, including the absence of a legal dispute between the Parties as at
24 April 2014, the date of ﬁling of the Application. The RMI disagrees
and maintains that a dispute did exist at the time it ﬁled its Application,
the subject-matter of which is “Pakistan’s compliance or non-compliance
with its obligation under customary international law to pursue in good
faith, and bring to a conclusion, negotiations leading to nuclear
disarmament” 22. In its Judgment, the Court agrees with Pakistan in this
regard and upholds its objection to jurisdiction (Judgment, para. 56). I
respectfully disagree with the majority decision as well as the underlying
reasoning, and set out my reasons in this separate opinion. In my view,
the evidence on record when properly tested against the criteria well-estab-
lished in the Court’s jurisprudence, shows that a dispute did exist between
the Parties before the ﬁling of the Application. I particularly disagree
with the new criterion of “awareness” that the majority introduces, as
well as the formalistic and inﬂexible approach taken in the determination
of whether or not a dispute exists (Judgment, paras. 38-48).



   11. Pakistan raises a number of interrelated objections as to the exis-
tence of a dispute. It contends that the Court lacks jurisdiction to enter-
tain the Applicant’s claim on the grounds that:

(a) prior to or at the time the RMI ﬁled its Application on 24 April 2014,
    there was no legal dispute in existence between the Parties that could
    trigger the Court’s jurisdiction under its Statute 23;


   19 Optional Clause Declaration of the Marshall Islands, 24 April 2013, available at:

http://www.icj-cij.org/jurisdiction/index.php?p1=5&p2=1&p3=3&code=MH.
  20 Optional Clause Declaration of Pakistan, 13 September 1960, available at: http://

www.icj-cij.org/jurisdiction/index.php?p1=5&p2=1&p3=3&code=PK.
  21 Application of the Marshall Islands (AMI), p. 36, para. 60.
  22 Memorial of the Marshall Islands (MMI), pp. 17-18, para. 42.
  23 Counter-Memorial of Pakistan (CMP), p. 6, para. 1.8.



200

749        nuclear arms and disarmament (sep. op. sebutinde)

(b) that the alleged dispute is not demonstrated either in the Application
    or Memorial of the RMI 24;
(c) that the alleged dispute is not legal in nature because the RMI claims
    are based on the NPT and the Court’s 1996 Advisory Opinion, neither
    of which is binding on Pakistan 25;
(d) that the RMI “has failed to identify its legal claims with suﬃcient
    clarity for Pakistan to understand the alleged dispute” 26;

(e) that the statements made by Marshallese oﬃcials at the UN High-Level
    Meeting on Nuclear Disarmament, on 26 September 2013, and at the
    Second Conference on the Humanitarian Impact of Nuclear Weap-
    ons, on 13 February 2014, were not directed speciﬁcally at Pakistan
    nor did they identify “the subject-matter of any legal dispute that the
    RMI might have with Pakistan” 27;

(f) that since there were no prior communications, consultations or dip-
    lomatic negotiations between the RMI and Pakistan there could be
    no conﬂict of legal positions between the two Parties, and as such no
    legal dispute between them 28;
(g) that the claims of the RMI are artiﬁcially constructed and speculative
    in nature and that “it is not the function of the Court to decide a
    hypothetical or abstract claim based on speculative injury” 29;
(h) that the RMI has failed to prove the existence of any concrete or
    imminent harm or injury that is genuinely due to the action or inac-
    tion of Pakistan and which is capable of judicial settlement or
    redress 30; and
(i) that the actual purpose of the claim submitted by the RMI is to
    enforce the obligations established in Article VI of the NPT and to
    “attracting judicial statements of a general nature that the Court was
    not willing to make in its 1996 Advisory Opinion” 31.
  12. For its part, the RMI maintains that a dispute did exist between
the Parties at the time the Application was ﬁled 32, the subject-matter of
   24  CMP, p. 6, para. 1.7, para. 1.12 ; p. 44, para. 8.6.
   25  Ibid., p. 44, paras. 8.7-8.9.
   26 Ibid., para. 8.10.
   27 Ibid., p. 45, paras. 8.12-8.17 (emphasis added).
   28 Ibid., p. 48, para. 8.32.
   29 Ibid., pp. 48-49, para. 8.34-8.36; citing: Northern Cameroons (Cameroon v. United

Kingdom), Preliminary Objections, Judgment, I.C.J. Reports 1963, p. 33.
   30 CMP, p. 49, para. 8.37.
   31 Ibid., para. 8.39.
   32 MMI, p. 17, para. 42 and p. 18, para. 43, citing: Mavrommatis Palestine Conces-

sions, Judgment No. 2, 1924, P.C.I.J., Series A, No. 2, p. 11; Application of the Interna-
tional Convention on the Elimination of All Forms of Racial Discrimination (Georgia v.
Russian Federation), Preliminary Objections, Judgment, I.C.J. Reports 2011 (I), pp. 84-85,
para. 30; and Interpretation of Peace Treaties with Bulgaria, Hungary and Romania, First
Phase, Advisory Opinion, I.C.J. Reports 1950, p. 74. See also CR 2016/2, p. 29, para. 13;
p. 34, para. 21.

201

750        nuclear arms and disarmament (sep. op. sebutinde)

which is the Respondent’s “non-compliance with its obligation under cus-
tomary international law to pursue in good faith, and bring to a conclu-
sion, negotiations leading to nuclear disarmament” 33. The RMI argues
further that it has repeatedly called for nuclear-weapon States, including
Pakistan, to comply with their international obligations and to negotiate
nuclear disarmament 34. In particular it refers to two of its statements
made publicly in the presence of Pakistan before the Application was
ﬁled. First, on 26 September 2013, at the UN High-Level Meeting on
Nuclear Disarmament, the Minister of Foreign Aﬀairs of the RMI called
upon: “all nuclear weapons states to intensify eﬀorts to address their
responsibilities in moving towards an eﬀective and secure disarmament” 35.
Secondly, on 13 February 2014, during the Second Conference on the
Humanitarian Impact of Nuclear Weapons at Nayarit, Mexico, the RMI
representative made similar remarks 36.


   13. The RMI submits that these and other public statements illustrate
“with perfect clarity the content of the claim” 37 and that these statements
were “unequivocally directed against all States possessing nuclear
arsenals, including Pakistan” (emphasis added) 38. The fact that Pakistan
participated in those conferences was, according to the RMI, suﬃcient
to consider it notiﬁed of the claim of the RMI 39; in particular, because
the RMI statements were very clear on the subject-matter of the dispute,
namely, the failure of nuclear-weapon States to seriously engage in multi-
lateral negotiations leading to nuclear disarmament arising under the
NPT and/or customary international law. The RMI also considers that
the legal basis of the claim was also clearly identiﬁed 40. Finally, the RMI
considers that its claims have been positively opposed by Pakistan 41 in
that the latter, while rhetorically claiming in international fora to be com-
mitted to achieving a nuclear-free world, domestically “continues to
engage in a course of conduct consisting of quantitative build-up and
qualitative improvement of its nuclear arsenal” 42. Furthermore, RMI
submits that Pakistan positively opposed the Applicant’s claims in its
Note Verbale of 9 July 2014 and in its Counter-Memorial, where it explic-
   33 MMI, pp. 17-18, para. 42.
   34 Ibid., p. 18, para. 45.
   35 Ibid., pp. 18-19, para. 45, citing statement by Honourable Mr. Phillip Muller,

Minister of Foreign Aﬀairs of the Republic of the Marshall Islands, 26 September 2013;
emphasis added.
   36 Ibid., pp. 18-19, para. 45, citing Marshall Islands statement, Second Conference on

the Humanitarian Impact of Nuclear Weapons, Nayarit, Mexico, 13-14 February 2014.
   37 Ibid., p. 19, para. 46.
   38 Ibid.
   39 Ibid.
   40 Ibid., pp. 19-20, para. 47.
   41 Ibid., p. 20, para. 48.
   42 Ibid.



202

751        nuclear arms and disarmament (sep. op. sebutinde)

itly disputed the validity of those claims 43. In its Judgment, the Court
upholds Pakistan’s preliminary objection to jurisdiction on the ground
that there was no dispute between the Parties prior to the ﬁling of the
RMI Application. I respectfully disagree with that decision as well as the
underlying reasoning and set out my reasons in this separate opinion. In
my view, the evidence on record, when properly tested against the criteria
well-established in the Court’s jurisprudence, shows that a dispute did
exist, albeit in a nascent form, between the Parties before the ﬁling of the
Application and that this dispute crystallized during the proceedings. I
particularly disagree with the new criterion of “awareness” that the
majority introduces, as well as the formalistic and inﬂexible approach
taken in the determination of whether or not a dispute exists.




   14. First, the Judgment rightly points out the Court’s function under
Article 38 of its Statute, which is to decide such inter-State disputes as are
referred to it (Judgment, para. 33). In cases such as this one, where States
have made declarations (with or without reservations) recognizing the
compulsory jurisdiction of the Court under Article 36, paragraph 2, of the
Statute, the jurisdiction of the Court emanates from those very declara-
tions rather than from the existence of a dispute as such. It is more accu-
rate to say that the existence of a dispute between the contending States is
merely a precondition for the exercise of that jurisdiction (ibid., para. 33).
   15. Secondly, the Judgment rightly deﬁnes a dispute as “a disagree-
ment on a point of law or fact, a conﬂict of legal views or of interests
between parties” (Judgment, para. 34). The Judgment also correctly states
that it is for the Court (and not the parties) to determine objectively
whether a dispute exists after examining the facts or evidence before it
(ibid., para. 36) and that such determination is a matter of substance and
not of procedure or form (ibid., para. 35). Thirdly, it is clear from the
Court’s jurisprudence that neither prior notiﬁcation by the applicant, of
its claim to the respondent, nor a formal diplomatic protest by the appli-
cant, are necessary pre-requisites for purposes of determining the exis-
tence of a dispute (ibid.).
   16. While the Judgment correctly rehearses the Court’s jurisprudence
regarding the deﬁnition of a “dispute” and the fact that determination of
the existence of a dispute is “a matter of substance, and not a question of
form or procedure”, I disagree with the approach and analysis that the
majority has employed in arriving at the conclusion that there is no dis-
pute between the Parties. I ﬁnd that approach to be not only formalistic
and procedural, but also lacking in addressing the substantive aspects of
the Applicant’s claim, such as the conduct of the Respondent. Given the

   43 CR 2016/2, pp. 27-28, para. 10 citing CMP, Part 1, p. 6, para. 1.8 and Part 4, p. 14,

para. 4.5.

203

752        nuclear arms and disarmament (sep. op. sebutinde)

importance of nuclear disarmament to the international community at
large, I believe that this is not a case that should have been easily dis-
missed on a formalistic or procedural ﬁnding that no dispute exists
between the Contending Parties. Instead, a more substantive approach
that analyses the conduct of the contesting States right up until 24 April
2014 and beyond if necessary, should have been undertaken in determin-
ing whether the Parties had “clearly opposite views” 44. The Court’s juris-
prudence clearly demonstrates the Court’s consistent preference for a
ﬂexible approach that steers clear of formality or procedural rigour, right
from the days of the Permanent Court of International Justice 45, and
until more recently in Croatia v. Serbia 46.


   17. An applicant is required under Article 40, paragraph 1, of the Stat-
ute and Article 38, paragraph 2, of the Rules of Court to indicate the
“subject of the dispute” in the Application and to specifying therein
the “precise nature of the claim” 47. The RMI did specify its claim or
subject-matter of the dispute in its Application and Memorial as the fail-
ure of Pakistan to honour its obligation towards the Applicant (and other
States) “to pursue in good faith, and bring to a conclusion, negotiations
leading to nuclear disarmament in all its aspects under strict and eﬀective
international control” 48. It is therefore not true, as Pakistan alleges, that
the RMI “has failed to identify its legal claims with suﬃcient clarity for
Pakistan to understand the alleged dispute” 49. Furthermore, the RMI’s
claim is clearly legal in nature in as far as it concerns the alleged non-per-
formance by Pakistan, of an obligation under customary international
law. Of course, the existence and nature of the purported obligation, as
well as the acts constituting the alleged breach thereof, are matters that
would have to be examined at the merits phase of the case 50. However, it
is not suﬃcient, for purposes of demonstrating the existence of a dispute,
for the RMI to articulate its claims in its Application and Memorial. Nor

   44 Alleged Violations of Sovereign Rights and Maritime Spaces in the Caribbean Sea

(Nicaragua v. Colombia), Preliminary Objections, Judgment, I.C.J. Reports 2016 (I),
p. 26, para. 50.
   45 Mavrommatis Palestine Concessions, Judgment No. 2, 1924, P.C.I.J., Series A, No. 2,

p. 34; Certain German Interests in Polish Upper Silesia, Jurisdiction, Judgment No. 6, 1925,
P.C.I.J., Series A, No. 6, p. 14.
   46 Application of the Convention on the Prevention and Punishment of the Crime of

Genocide (Croatia v. Serbia), Preliminary Objections, Judgment, I.C.J. Reports 2008,
pp. 428-441, paras. 80-85; Application of the International Convention on the Elimination
of All Forms of Racial Discrimination (Georgia v. Russian Federation), Preliminary Objec-
tions, Judgment, I.C.J. Reports 2011 (I), pp. 84-85, para. 30.
   47 Obligation to Negotiate Access to the Pacific Ocean (Bolivia v. Chile), Preliminary

Objection, Judgment, I.C.J. Reports 2015 (II), p. 602, para. 25; Fisheries Jurisdiction
(Spain v. Canada), Jurisdiction of the Court, Judgment, I.C.J. Reports 1998, p. 448, para. 29.
   48 MMI, p. 4, para. 2; see also AMI, p. 10, para. 6.
   49 CMP, p. 44, para. 8.10.
   50 MMI, p. 21, paras. 50-51.



204

753        nuclear arms and disarmament (sep. op. sebutinde)

is it suﬃcient merely for one party to assert that a dispute exists or for the
other to deny that it does. It must, in this case, be demonstrated that the
claims of the RMI are positively opposed by Pakistan or that there is “a
disagreement on a point of law or fact, a conflict of legal views or of inter-
ests” between the two Parties 51 and that this was the case at the time the
Application was ﬁled.



   18. As stated in the Court’s jurisprudence, it is for the Court to deter-
mine on an objective basis, whether or not an international dispute exists
between the parties by “isolate[ing] the real issue in the case and identify[ing]
the object of the claim” 52. The Court must carry out a substantial exami-
nation or inquiry of the facts or evidence 53. Although the dispute must in
principle, exist at the time the Application is submitted to the Court 54,
there have been cases in which the Court has adopted a more ﬂexible posi-
tion, considering that facts arising after the application has been ﬁled may
be taken into account. For example, in the Border and Transborder Armed
Actions (Nicaragua v. Honduras) case, the Court held that:

         “It may however be necessary, in order to determine with certainty
      what the situation was at the date of ﬁling of the Application, to
      examine the events, and in particular the relations between the Par-
      ties, over a period prior to that date, and indeed during the subsequent
      period.” 55

   51 Mavrommatis Palestine Concessions, 1924, Judgment No. 2, P.C.I.J., Series A, No. 2,

p. 11; emphasis added. It has also been repeated by the ICJ in: Application of the Inter-
national Convention on the Elimination of All Forms of Racial Discrimination (Georgia v.
Russian Federation), Preliminary Objections, Judgment, I.C.J. Reports 2011 (I), pp. 84-85,
para. 30; Applicability of the Obligation to Arbitrate under Section 21 of the United Nations
Headquarters Agreement of 26 June 1947, Advisory Opinion, I.C.J. Reports 1988, pp. 28-30,
paras. 37-44.
   52 Nuclear Tests (Australia v. France), Judgment, I.C.J. Reports 1974, p. 262, para. 29;

Nuclear Tests (New Zealand v. France), Judgment, I.C.J. Reports 1974, p. 466, para. 30;
Obligation to Negotiate Access to the Pacific Ocean (Bolivia v. Chile), Preliminary Objec-
tion, Judgment, I.C.J. Reports 2015 (II), p. 602, para. 26.
   53 Application of the International Convention on the Elimination of All Forms of

Racial Discrimination (Georgia v. Russian Federation), Preliminary Objections, Judgment,
I.C.J. Reports 2011 (I), pp. 84-85, para. 30.
   54 Application of the International Convention on the Elimination of All Forms of

Racial Discrimination (Georgia v. Russian Federation), Preliminary Objections, Judgment,
I.C.J. Reports 2011 (I), pp. 84-85, para. 30; Questions of Interpretation and Application of
the 1971 Montreal Convention arising from the Aerial Incident at Lockerbie (Libya v. United
Kingdom), Preliminary Objections, Judgment, I.C.J. Reports 1998, pp. 25-26, paras. 43-45;
Questions of Interpretation and Application of the 1971 Montreal Convention arising from
the Aerial Incident at Lockerbie (Libya v. United States of America), Preliminary Objec-
tions, Judgment, I.C.J. Reports 1998, pp. 130-131, paras. 42-44.
   55 Border and Transborder Armed Actions (Nicaragua v. Honduras), Jurisdiction and

Admissibility, Judgment, I.C.J. Reports 1988, p. 95, para. 66.

205

754       nuclear arms and disarmament (sep. op. sebutinde)

   19. Furthermore, although the Court has stated in the South West
Africa cases that in order for a dispute to exist, the claim of one party
must be “positively opposed” by the other 56, such “positive opposition”
should not be perceived as a formal or procedural disagreement on a
point of law or fact only. In my view, the Court should, consistent with
its jurisprudence rehearsed in the Judgment (paras. 34-37), adopt a sub-
stantive approach whereby if one State adopts a course of conduct to
achieve its own interests, which conduct is then protested by the other, a
positive opposition of views or interests is demonstrated. The perspective
that takes into account the conduct of the contesting parties in determin-
ing the existence or otherwise of a dispute, and with which I agree, was
aptly expressed by Judge Gaetano Morelli in his dissenting opinion in the
South West Africa cases when he stated as follows:



         “As to a disagreement upon a point of law or fact, it is to be
      observed that, while such a disagreement may be present and com-
      monly (but not necessarily) is present where there is a dispute, the two
      things (disagreement and dispute) are not the same. In any event it is
      abundantly clear that a disagreement on a point of law or fact, which
      may indeed be theoretical, is not suﬃcient for a dispute to be regarded
      as existing.
       . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
         In my opinion, a dispute consists, not of a conﬂict of interests as
      such, but rather in a contrast between the respective attitudes of the
      parties in relation to a certain conﬂict of interests. The opposing atti-
      tudes of the parties, in relation to a given conﬂict of interests, may
      respectively consist of the manifestations of the will by which each of
      the parties requires that its own interest be realized. It is the case of
      a dispute resulting, on one side, from a claim by one of the parties
      and, on the other side, of the contesting of that claim by the other
      party. But it may also be that one of the opposing attitudes of the
      parties consists, not of a manifestation of the will, but rather of a
      course of conduct by means of which the party pursuing that course
      directly achieves its own interest. This is the case of a claim which is
      followed not by the contesting of the claim but by the adoption of a
      course of conduct by the other party inconsistent with the claim. And
      this is the case too where there is in the ﬁrst place a course of conduct
      by one of the parties to achieve its own interest, which the other party
      meets by a protest.” 57


  56 South West Africa (Ethiopia v. South Africa; Liberia v. South Africa), Preliminary

Objections, Judgment, I.C.J. Reports 1962, p. 328.
  57 Ibid.; dissenting opinion of Judge Morelli, pp. 566-567, Part II, paras. 1-2.



206

755          nuclear arms and disarmament (sep. op. sebutinde)

   20. In order to determine with certainty what the situation was at the
date of ﬁling of the RMI Application, it is necessary to examine the con-
duct of the Parties over the period prior to that date, and during the
subsequent period. First, Pakistan has not made available to the Court
any of its internal policies regarding the obligation to negotiate nuclear
disarmament, maintaining that these are “issues of exclusive domestic
jurisdiction” 58. However, the conduct of Pakistan that the RMI has
raised issue with in its Application and Memorial is “Pakistan’s non-com-
pliance with its obligations under customary international law to pursue
in good faith, and bring to a conclusion, negotiations leading to nuclear
disarmament” 59. Pakistan, while not denying this conduct, has merely
stated that it is not obligated to do so either under the NPT (since it is not
a party thereto) or under customary international law. Furthermore, the
RMI takes issue with Pakistan’s development over the years of its nuclear
weapons 60, describing this conduct as “a quantitative buildup and quali-
tative improvement” of Pakistan’s nuclear arsenal 61. The RMI submits
that that conduct is inconsistent with Pakistan’s international obligations
to pursue negotiations towards nuclear disarmament. Again, while not
expressly denying the build-up of its nuclear arsenal, Pakistan refers to its
right to maintain a nuclear arsenal for reasons of national security and
points to its national defence policy against external aggression or threat
of war 62. It also points to the fact that it has consistently voted in favour
of United Nations resolutions in favour of international negotiations
towards nuclear disarmament 63. The RMI maintains that, notwithstand-
ing its voting patterns, Pakistan’s course of conduct, consisting on the
one hand of its participation in the nuclear arms race and, on the other
hand, its failure to pursue multilateral negotiations towards nuclear disar-
mament, is inconsistent with its obligations under customary interna-
tional law. Without prejudging the issue of whether or not Pakistan’s
conduct referred to above actually constitutes a breach of an obligation
under customary international law (an issue clearly for the merits), the
question for determination is whether, before ﬁling its Application against
Pakistan on 24 April 2014, the Parties held clearly opposite views con-

   58 CMP, paras. 1.3 and 1.5.
   59 MMI, pp. 17-18, para. 42.
   60 AMI, p. 16, para. 22, citing: Zia Mian, “Pakistan” in Ray Acheson (ed.), Assuring
Destruction Forever: Nuclear Weapon Modernization Around the World (Reaching Critical
Will – a Project of the Woman’s International League for Peace and Freedom, 2012), p. 51.
   61AMI, p. 36, section entitled “Remedies”, para. (a).
   62CMP, p. 27, para. 7.42. Article 245 of the Pakistani Constitution establishes that:
“The Armed Forces shall, under the directions of the Federal Government, defend Pakistan
against external aggression or threat of war, and, subject to law, act in aid of civil power
when called upon to do so. The validity of any direction issued by the Federal Government
under clause (1) shall not be called in question in any court.”


   63   Ibid., p. 8, para. 2.4.

207

756        nuclear arms and disarmament (sep. op. sebutinde)

cerning Pakistan’s performance or non-performance of certain interna-
tional obligations.



   21. In this regard, I have taken into account relevant statements of
high-ranking oﬃcials of each of the Parties. The RMI speciﬁcally men-
tions the statements it made when it joined the NPT 64, and those made
during the 2010 NPT Review Conference, the 2013 United Nations
High-Level Meeting on Nuclear Disarmament 65, and the 2014 Confer-
ence on the Humanitarian Impact of Nuclear Weapons 66. The RMI
argues that those statements were suﬃcient to make all nuclear-weapon
States, including Pakistan, aware of the RMI position on the matter 67.

   22. First, the views of the RMI on nuclear disarmament were clearly
communicated to all nuclear-weapon States present in New York on
26 September 2013, at the UN High-Level Meeting on Nuclear Disarma-
ment, when the Minister of Foreign Aﬀairs of the RMI called upon: “all
nuclear weapon states to intensify eﬀorts to address their responsibilities
in moving towards an eﬀective and secure disarmament” 68.

   23. Secondly, on 13 February 2014, at the Second Conference on the
Humanitarian Impact of Nuclear Weapons at Nayarit, Mexico, the RMI
reiterated its position on the failure of nuclear-weapon States to pursue
negotiations towards nuclear disarmament when it issued a Declaration
stating that:
      “the Marshall Islands is convinced that multilateral negotiations on
      achieving and sustaining a world free of nuclear weapons are long
      overdue. Indeed we believe that States possessing nuclear arsenals are
      failing to fulﬁl their legal obligations in this regard. Immediate com-
      mencement and conclusion of such negotiations is required by legal
      obligation of nuclear disarmament resting upon each and every State
      under Article VI of the Non Proliferation Treaty and customary inter-
      national law.” 69 (Emphasis added.)


    64 CR 2016/2, p. 11, para. 8 (deBrum), citing: Letter dated 22 June 1995 from the

Permanent Representative of the Marshall Islands to the United Nations, together with
Written Statement of the Government of the Marshall Islands.
    65 MMI, p. 18, para. 45.
    66 Ibid., p. 19, para. 45.
    67 Ibid., para. 47.
    68 Ibid., pp. 18-19, para. 45, citing statement by Honourable Mr. Phillip Muller,

Minister of Foreign Aﬀairs of the Republic of the Marshall Islands, 26 September 2013;
emphasis added.
    69 Ibid., p. 19, para. 45; CR 2016/2, pp. 33-34, para. 19 (Condorelli), citing Marshall

Islands statement, Second Conference on the Humanitarian Impact of Nuclear Weapons,
Nayarit, Mexico, 13-14 February 2014.

208

757        nuclear arms and disarmament (sep. op. sebutinde)

   24. In my view, those statements also represent the RMI’s claim that
nuclear-weapon States, including Pakistan, are obliged under the NPT
and/or customary international law, to pursue negotiations leading to
nuclear disarmament. Pakistan, known to be one of nine States that pos-
sess nuclear weapons 70, was represented at each of the above meetings.
At the meeting of 26 September 2013, Pakistan was represented by
H.E. Muhammad Nawaz Sharif, Prime Minister, while at the meeting of
13 February 2014, it was represented by H.E. Aitzaz Ahmed, Ambassa-
dor of Pakistan to Mexico and Mr. Majid Khan Lodhy, Head of Chan-
cery, Embassy of Pakistan in Mexico. Thus, although the statements were
generally addressed to “all nuclear-weapon States” and Pakistan was not
singled out for mention by the RMI, it was implicitly included in the cat-
egory of nuclear-weapon States that were, according to the RMI, “failing
to fulﬁl their international obligations to carry out multilateral negotia-
tions on achieving sustainable nuclear disarmament”.


   25. In my view, the “Nayarit Declaration” quoted above did mention
with suﬃcient clarity both the obligation on nuclear-weapon States to
negotiate nuclear disarmament as well as the legal basis upon which the
RMI based that obligation, namely, “Article VI of the Non-Proliferation
Treaty and customary international law”. In this regard I disagree with
the ﬁndings of the majority in paragraph 46 of the Judgment. I do not
subscribe to the view that in the context of these multilateral conferences,
it was necessary for the RMI to single out and name each of the nine
nuclear States in order for it to validly express its claim against them. A
distinction ought to be drawn between a purely bilateral setting where the
applicant must single out the respondent, and a setting involving multilat-
eral exchanges or processes such as the present case, where it is well
known throughout the international community, that amongst the over
191 member States to the NPT, only nine possess nuclear weapons. To
insist that the RMI should in its statements have identiﬁed each of these
States by name and mentioned the conduct of each one that it objects to,
is to apply form over substance. Similarly, the fact that the Nayarit Dec-
laration was made at a conference the subject of which was the “broader
question of the humanitarian impact of nuclear weapons” does not
detract from the clarity of that statement nor of the RMI protestation


   70 Since the NPT entered into force in 1970, India, Pakistan and North Korea have all

conducted nuclear tests, although they are not party to the NPT. North Korea withdrew
from the NPT in 2003. Israel is also widely presumed to have nuclear weapons although it
maintains a policy of deliberate ambiguity in this regard. NPT States that possess nuclear
weapons include the permanent ﬁve on the United Nations Security Council, namely,
China, France, Russia, United Kingdom and the United States. (Belgium, Germany, Italy,
the Netherlands and Turkey are NATO nuclear-weapon sharing States.)



209

758       nuclear arms and disarmament (sep. op. sebutinde)

against the conduct of the nuclear-weapon States expressed therein. That
argument too is unduly formalistic.



   26. Furthermore, at the High-Level Meeting of the General Assembly
on Nuclear Disarmament in New York, the Prime Minister of Pakistan
H.E. Nawaz Sharif made a statement in which he expressed Pakistan’s
peculiar stand on nuclear disarmament which, in my view, was diametri-
cally opposed to that expressed by the RMI. In that address the Prime
Minister stated the fact that the goals and consensus on the mandate and
machinery to pursue the disarmament reached 35 years previously, had
been eroded; that Pakistan was committed to the global goal of nuclear
disarmament in a non-discriminatory and veriﬁable manner, and which
upholds the right of each State to security; and that Pakistan would con-
tinue to adhere to its policy of the credible minimum deterrence without
entering into an arms race 71. Furthermore, it has been argued that Paki-
stan’s public statements, both domestically and in international fora,
demonstrate its commitment to negotiations towards nuclear disarma-
ment. True as that may be, for the purposes of demonstrating the exis-
tence of opposing views, the RMI has made it clear that it has no issues
with Pakistan’s rhetoric in this regard. Its opposition is with regard to
Pakistan’s failure to pursue in good faith those obligations. Again, with-
out prejudging the issue of whether or not Pakistan’s conduct is in breach
of its international obligations, the above facts clearly demonstrate that
there is a course of conduct by one of the Parties (Pakistan) to achieve its
own interests, which the other Party (RMI) meets by protest.




   27. I have also taken into account the course of conduct of the Parties
after the critical date of 24 April 2014. It is clear from Pakistan’s
Note Verbale ﬁled on 9 July 2014 and Counter-Memorial, that the Parties
hold opposing views as to the legal validity of the claims of RMI, thereby
crystallizing the dispute. In particular, they hold opposing views regard-
ing the existence of an obligation under customary international law to
pursue negotiations towards nuclear disarmament, as well as regarding
Pakistan’s alleged breach thereof.




   71 CMP, Ann. 1: Statement by H.E. Mr. Muhammad Nawaz Sharif, Prime Minister of

the Islamic Republic of Pakistan at the High-Level Meeting of the General Assembly on
Nuclear Disarmament, 26 September 2013.

210

759        nuclear arms and disarmament (sep. op. sebutinde)

           The New Criterion of “Awareness” in Determining
                  the Existence of a Dispute Is Alien
                    to the Court’s Jurisprudence

   28. Hitherto, the Court has not made it a legal prerequisite for an
applicant to prove that before the application was ﬁled, the respondent
State “was aware or could not have been unaware that its views are posi-
tively opposed by the applicant” State, before making a determination
that a dispute exists (Judgment, para. 38). This new test is not only alien
to the established jurisprudence of the Court but also directly contradicts
what the Court has stated in the past and with no convincing reasons. On
every occasion that the Court has had to examine the issue of whether or
not a dispute exists, it has emphasized that this is a role reserved for its
objective determination 72 (not that of the parties) and that that determi-
nation must involve an examination in substance and not form of the
facts or evidence before the Court 73. For example, the Court has categor-
ically stated in the South West Africa cases that:
        “A mere assertion is not suﬃcient to prove the existence of a dispute
      any more than a mere denial of the existence of the dispute proves its
      non-existence. Nor is it adequate to show that the interests of the two
      parties to such a case are in conﬂict. It must be shown that the claim
      of one party is positively opposed by the other.” 74


Also in Nicaragua v. Colombia the Court stated that, “although a formal
diplomatic protest may be an important step to bring a claim of one party
to the attention of the other, such a formal protest is not a necessary con-
dition [for the existence of a dispute]” 75.
   29. By introducing proof of “awareness” as a new legal requirement,
what the majority has done is to raise the evidentiary threshold that will
from now on require not only an applicant, but the Court itself, to delve
into the “mind” of a respondent State in order to ﬁnd out about its state
of awareness. In my view this formalistic requirement is not only prob-
lematic but also directly contradicts the principle in Nicaragua v. Colom-
bia quoted above, since the surest way of ensuring awareness is for an
applicant to make some form of formal notiﬁcation or diplomatic pro-
   72 Interpretation of Peace Treaties with Bulgaria, Hungary and Romania, First Phase,

Advisory Opinion, I.C.J. Reports 1950, p. 74.
   73 Application of the International Convention on the Elimination of All Forms of

Racial Discrimination (Georgia v. Russian Federation), Preliminary Objections, Judgment,
I.C.J. Reports 2011 (I), pp. 84-85, para. 30.
   74 South West Africa (Ethiopia v. South Africa; Liberia v. South Africa), Preliminary

Objections, Judgment, I.C.J. Reports 1962, p. 328.
   75 Alleged Violations of Sovereign Rights and Maritime Spaces in the Caribbean Sea

(Nicaragua v. Colombia), Preliminary Objections, Judgment, I.C.J. Reports 2016 (I), p. 32,
para. 72.

211

760         nuclear arms and disarmament (sep. op. sebutinde)

test. The test also introduces subjectivity into an equation previously
reserved “for the Court’s objective determination”.
   30. It is also pertinent to note that paragraph 73 of Nicaragua v.
Colombia cited by the majority at paragraph 38 of the Judgment as the
basis for the new “awareness” test, merely sets out the factual assessment
conducted by the Court to determine whether a dispute existed in that
case 76, and not the legal test applicable. In paragraph 72 of Nicaragua v.
Colombia, immediately preceding, the Court had just observed that,

        “although a formal diplomatic protest may be an important step to
        bring a claim of one party to the attention of the other, such a formal
        protest is not a necessary condition . . . in determining whether a
        dispute exists or not, ‘[t]he matter is one of substance, not of form’” 77.

It is clear that the Court in that case was not prepared to turn a speciﬁc
factual ﬁnding into a formalistic legal requirement of prior notiﬁcation.
In my view, it would be inappropriate to turn what was clearly a factual
observation into a rigid legal test that was rejected by the Court in that
case.
   31. Similarly, Georgia v. Russian Federation 78, also cited in the Judg-
ment at paragraph 38 in support of the majority view, is inapplicable and
should be distinguished. That case involved the interpretation and appli-
cation of a speciﬁc treaty (the Convention on the Elimination of All
Forms of Racial Discrimination) to which both Georgia and Russia were
party. Article 22 of that treaty (the compromissory clause conferring
jurisdiction on the Court) has an express requirement that, prior to ﬁling
a case before the Court, the contending parties must ﬁrst try to settle the
dispute by negotiation or by other processes stipulated in the Conven-
tion 79. It was imperative in that case for the Applicant to prove that prior
to seising the Court, it had not only notiﬁed the Respondent of its claims
   76 The exact quotation of paragraph 73 is “Colombia was aware that its enactment of

Decree 1946 and its conduct in the maritime areas declared by the 2012 Judgment to belong
to Nicaragua were positively opposed by Nicaragua”. The applicable legal framework
regarding the existence of the dispute is quoted at: Alleged Violations of Sovereign Rights
and Maritime Spaces in the Caribbean Sea (Nicaragua v. Colombia), Preliminary Objec-
tions Judgment, I.C.J. Reports 2016 (I), pp. 26-27, paras. 49-52.
   77 Ibid., para. 72.
   78 Application of the International Convention on the Elimination of All Forms of Racial
Discrimination (Georgia v. Russian Federation), Preliminary Objections, Judgment, I.C.J.
Reports 2011 (I), p. 70.
   79 Article 22 of the Convention stipulated that:

         “Any dispute between two or more States parties with respect to the interpretation
      or application of this Convention, which is not settled by negotiation or by proce-
      dures expressly provided for in this Convention, shall, at the request of any of the
      parties to the dispute, be referred to the International Court of Justice for decision,
      unless the disputants agree to another mode of settlement.”


212

761      nuclear arms and disarmament (sep. op. sebutinde)

but that the two had attempted negotiating a settlement. It was therefore
logical that the Respondent formally be made “aware” of the Applicant’s
claim before negotiations could take place. That case is in stark contrast
to the present case where no such compromissory clause exists requiring
prior negotiations or formal notiﬁcation or “awareness”. Accord-
ingly Georgia v. Russian Federation is, in my view, distinguishable and
inapplicable as an authority for the “awareness” test.




                              Conclusion

  32. Based on the evidence examined above, my view is that, at the date
on which the Application was ﬁled, there existed a dispute between the
Parties concerning the alleged violation, by Pakistan, of an obligation
under customary international law to pursue in good faith and bring to a
conclusion, negotiations leading to nuclear disarmament in all its aspects
under strict and eﬀective international control.

                                            (Signed) Julia Sebutinde.




213

